Citation Nr: 0639440	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether a June 18, 1998 rating decision, in which the RO 
granted the veteran service connection for a cognitive 
disability and disability of the right foot, assigned those 
disabilities initial evaluations of 10 percent, granted the 
veteran service connection for disabilities of the right 
tibia and fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1996 to September 
1997.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  In a rating decision dated June 18, 1998, the RO granted 
the veteran service connection for a cognitive disability and 
disability of the right foot, assigned those disabilities 
initial evaluations of 10 percent, granted the veteran 
service connection for disabilities of the right tibia and 
fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent.  

2.  The veteran did not appeal the RO's June 18, 1998 rating 
decision.

3.  The correct facts, as they were known at that time, were 
before the RO on June 18, 1998 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect.


CONCLUSIONS OF LAW

1.  The June 18, 1998 rating decision, in which the RO 
granted the veteran service connection for a cognitive 
disability and disability of the right foot, assigned those 
disabilities initial evaluations of 10 percent, granted the 
veteran service connection for disabilities of the right 
tibia and fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

2.  The June 18, 1998 rating decision, in which the RO 
granted the veteran service connection for a cognitive 
disability and disability of the right foot, assigned those 
disabilities initial evaluations of 10 percent, granted the 
veteran service connection for disabilities of the right 
tibia and fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent, is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According 
to the Court, however, the VCAA is inapplicable to claims of 
CUE in prior RO decisions. See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (holding that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable to CUE motions filed with respect to prior 
Board decisions); Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (expanding the holding in Livesay to include claims of 
CUE in prior RO decisions).

II.  Analysis of Claim

In a June 18, 1998 rating decision, the RO granted the 
veteran service connection for a cognitive disability and 
disability of the right foot, assigned those disabilities 
initial evaluations of 10 percent, granted the veteran 
service connection for disabilities of the right tibia and 
fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent.  The RO based 
the assignment of the initial 10 and 0 percent evaluations on 
findings in the service medical records and reports of VA 
examinations conducted in April 1998.  

In a letter dated the same month and sent to the address that 
was then of record, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to the 
decision.  Subsequently, the post office returned this letter 
to VA with a notation that the veteran was temporarily away.  
Thereafter, later in the month, VA made two additional 
attempts to notify the veteran of the June 18, 1998 rating 
decision, but again, the post office returned the 
notification letters as undeliverable, the veteran being 
temporarily away.  At the time, the record contained no other 
possible or plausible address at which to contact the 
veteran.  See Davis v. Principi, 17 Vet. App. 29 (2003); 
Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (all holding that, to rebut the 
presumption of administrative regularity, the veteran must 
establish both that the mail at issue was returned as 
undeliverable and that there were other possible or plausible 
addresses of record at which VA could contact him).

In written statements submitted during the course of this 
appeal, the veteran asserts that during the time period in 
question, he moved on multiple occasions and did not receive 
notice of the June 18, 1998 rating decision.  He also asserts 
that, at some point, he contacted VA so that he could have 
his VA compensation benefits directly deposited into his 
checking account and, at that time, provided VA with his 
correct address.  

The Board acknowledges these assertions, but notes that, 
according to the evidence of record, the veteran did not 
contact VA for the alleged purpose until August 1999, at the 
earliest, more than a year after the RO issued the June 18, 
1998 rating decision and the appeal period had passed.  
Accordingly, the June 18, 1998 rating decision, which the 
veteran did not appeal, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  
Based on this fact, the decision may now be collaterally 
attacked and ultimately revised or reversed on the basis of 
CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the veteran does not contend that the RO 
incorrectly applied the statutory and regulatory provisions 
in effect on June 18, 1998.  He also does not contend that 
the correct facts, as they were known at that time, were not 
before the RO at that time.  Rather, he contends that, on 
June 18, 1998, the RO failed to recognize the severity of his 
disabilities.    

On June 18, 1998, when the RO rendered the rating decision at 
issue, the claims file consisted of the veteran's service 
medical records and reports of VA examinations conducted 
after discharge.  The RO reviewed and analyzed this evidence 
in determining the severity of the veteran's service-
connected disabilities.  By offering the previously noted 
assertions, the veteran is merely disagreeing with how the RO 
weighed this evidence and, as noted above, disagreement as to 
how facts were weighed and evaluated does not provide a basis 
upon which to find that the RO committed error.  See Luallen, 
8 Vet. App. at 92.

Inasmuch as the correct facts, as they were known at that 
time, were before the RO on June 18, 1998, and, at that time, 
the RO correctly applied the statutory and regulatory 
provisions then in effect, the Board concludes that the June 
18, 1998 rating decision, in which the RO granted the veteran 
service connection for a cognitive disability and disability 
of the right foot, assigned those disabilities initial 
evaluations of 10 percent, granted the veteran service 
connection for disabilities of the right tibia and fibula, 
iliac crest, and humerus and assigned those disabilities 
initial evaluations of 0 percent, is not clearly and 
unmistakably erroneous.  The veteran's claim for revision or 
reversal of that decision must therefore be denied.


ORDER

CUE not having been shown, the claim for revision or reversal 
of a June 18, 1998 rating decision, in which the RO granted 
the veteran service connection for a cognitive disability and 
disability of the right foot, assigned those disabilities 
initial evaluations of 10 percent, granted the veteran 
service connection for disabilities of the right tibia and 
fibula, iliac crest, and humerus and assigned those 
disabilities initial evaluations of 0 percent, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


